DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:   
Claims 10 recites the limitation “The method of claim 10, wherein the first etch step is applied for a time period of between 5 seconds and 15 minutes” in lines 1-2. 
Dependency of claim 10 on its own is improper.  Appropriate correction is required.
	Allowable Subject Matter	
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “causing a precursor containing carbon and a precursor containing silicon to flow in the chamber at a deposition temperature so as to form at least one layer on an exposed face of the substrate, while at the same time forming depositions of carbon and of silicon on the exposed surface of the susceptor; and directly after removal of the substrate from the chamber, applying a first etch step by causing an etch gas to flow in the chamber at a first etching temperature not higher than the deposition temperature in order to eliminate at least some of the depositions of carbon and of silicon on the susceptor,” as recited in claim 1.
Claims 2-20 are allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
 The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 4, 2022